DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Group II was elected without traverse in August 12, 2020.
Amendment filed November 19, 2020 is acknowledged.  Claims 7, 9, 21 and 27-28 have been amended.  Non-elected Invention, Claims 24-26 have been withdrawn from consideration. Claims 7-16 and 21-30 are pending.
Action on merits of claims 7-16, 21-23 and 27-30 follows.
	
Specification
The newly submitted title of the invention is not descriptive. The title is:
A FIELD EFFECT TRANSISTOR HAVING GATE CONTACT AND SOURCE/DRAIN CONTACT SEPARATED BY AN AIR GAP 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 7-16, 21-23 and 27-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by YIM et al. (US. Patent No. 10,734,280). 

a semiconductor feature (FA) having a channel region and a source/drain region adjacent to the channel region; 
a gate structure (GL) over the channel region; 
a gate contact via (152) over and electrically coupled to the gate structure; 
an epitaxial source/drain feature (114) over the source/drain region;
a source/drain contact (146/160) over the epitaxial source/drain feature (114); 
a source/drain contact via (142) over and electrically coupled to the source/drain contact (146); and 
an air gap (AS), 
wherein the gate contact via (152) and the source/drain contact via (142) are separated by the air gap (AS). (See FIGs. 1, 5-6, 9). 

With respect to claim 8, the semiconductor device of YIM further comprises: 
a plurality of spacers and a plurality of liners, 
wherein the semiconductor feature (FA) extends in a first direction (X), 
wherein the gate structure (GL) is sandwiched between two of the plurality of spacers along the first direction (X), 
wherein the source/drain contact (146/160) is sandwiched between two of the plurality of liners along the first direction (X). 
  
With respect to claim 9, the air gap (AS) of YIM is sandwiched between one of the plurality of spacers and one of plurality of the liners.    

With respect to claim 11, the gate contact via (152) and the source/drain contact via (142) of YIM are separated by one of the plurality of spacers, one of the plurality of liners, and the air gap (AS).
With respect to claim 12, the gate structure and the source/drain contact of YIM are separated by the air gap (AS). 
With respect to claim 13, the semiconductor device of YIM further comprises a plug feature over the air gap (AS). 

With respect to claim 14, the semiconductor device of YIM further comprises: 
a first dielectric layer (162) over the gate structure and the source/drain contact, 
wherein the gate contact via (152) extends through the first dielectric layer (162) over the gate structure, wherein the source/drain contact via (142) extends through the first dielectric layer (162) over the source/drain contact, wherein the gate contact via (152) and the source/drain contact via (142) are further separated by a portion of the first dielectric layer (162). 

With respect to claim 15, the gate structure (GL) of YIM further comprises a metal layer and a first cap layer (156) over the metal layer, 
wherein the semiconductor device of YIM further comprises a second cap layer (144) over the source/drain contact, 


With respect to claim 16, the first cap layer (156) and the second cap layer (144) of YIM each comprises tungsten, cobalt, nickel, ruthenium, titanium, titanium nitride, tantalum, or tantalum nitride.  

With respect to claim 21, YIM teaches a semiconductor device as claimed including: 
a fin (FA) extending from a substrate (110), the fin (FA) comprising a channel region and a source/drain region adjacent to the channel region; 
a gate structure (GL) over the channel region; 
a gate cap layer (156) over the gate structure (GL);
a gate contact via (152) over the gate cap layer (156);
a source/drain contact (146) over the source/drain region; 
a source/drain cap layer (144) over the source/drain contact (146);
a source/drain contact via (142) over the source/drain cap layer (144)
a spacer (128B) extending along a sidewall of the gate structure (GL) and a side wall of the gate cap layer (156); 
a liner (128B) extending along a sidewall of the source/drain contact (146) and sidewall of the source/drain cap layer (144); and 
an air gap (AS) sandwiched between the spacer and the liner, 

wherein the gate contact via (152) and the source/drain contact via (142) are separated by the spacer, the air gap (AS) and the liner. (See FIGs. 1, 5-6, 9). 

With respect to claim 22, the semiconductor device of YIM further comprises: 
a first dielectric layer (162) over the gate structure (GL) and the source/drain contact (146); 
a gate contact via (152) over and electrically coupled to the gate structure (GL); and 
a source/drain contact via (142) over and electrically coupled to the source/drain contact (146), wherein the gate contact via (152) extends through the first dielectric layer (162) over the gate structure (GL), 
wherein the source/drain contact via (142) extends through the first dielectric layer (162) over the source/drain contact (146), 
wherein the gate contact via (152) and the source/drain contact via (142) are separated by the spacer (128B), the air gap (AS), the liner (128B), and a portion of the first dielectric layer (162). 

With respect to claim 23, the semiconductor device of YIM further comprises a plug feature over the air gap (AS) between the spacer and the liner. 

With respect to claim 27, YIM teaches a semiconductor device as claimed including: 

a gate structure (GL) over the channel region; 
a source/drain contact (146) over the source/drain region; 
a first dielectric layer (126/132) over the gate structure and the source/drain contact; 
a gate contact via (152) extending through the first dielectric layer (126) and electrically coupled to the gate structure; 
a source/drain contact via (142) extending through the first dielectric layer (132) and electrically coupled to the source/drain contact, 
a spacer (128B) extending along a sidewall of the gate structure and a first sidewall of the first dielectric layer (126); 
a liner (128B) extending along a sidewall of the source/drain contact (146) and a second sidewall of the first dielectric layer (132); and 
an air gap (AS) sandwiched between the spacer and the liner, 
wherein the source/drain contact (146) comprises W, TiN, TaN, WN, Re, Ir, Ru, Mo, Al, Cu, Co, or Ni,
wherein the gate structure (GL) and the source/drain contact (146) are separated by the spacer, the air gap (AS) and the liner, 
wherein the gate contact via (152) and the source/drain contact via (142) are separated by the spacer, the air gap, the liner, and a portion of the first dielectric layer (126/132). (See FIGs.  1, 5-6, 9).


With respect to claim 29, the semiconductor device of YIM further comprises: a gate cap layer (156) disposed between the gate contact via (152) and the gate structure (GL); and 
a source/drain cap layer (144) disposed between the source/drain contact via (142) and the source/drain contact (146). 
With respect to claim 30, the gate cap layer (156) and the source/drain cap layer (144) of YIM comprises tungsten (W), cobalt (Co), nickel (Ni), ruthenium (Ru). titanium (Ti), tantalum (Ta), titanium nitride (TiN), or tantalum nitride (TaN).

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ANH D MAI/Primary Examiner, Art Unit 2829